           Case
           Case9:20-cv-00184-KLD
                9:08-cv-08000 Document
                                 Document
                                       11641 Filed
                                             Filed12/16/20
                                                   12/16/20 Page
                                                            Page11of
                                                                   of33



Scott G. Gratton
Catrina V. MacIntyre
BROWN LAW FIRM, P.C.
269 W. Front Street, Suite A
Missoula, MT 59802
sgratton@brownfirm.com
cmacintyre@brownfirm.com
Tel (406) 830-3248
Fax (406) 830-3745

Dale R. Cockrell
MOORE, COCKRELL,
GOICOECHEA & JOHNSON, P.C.
P.O. Box 7370
Kalispell, MT 59904-0370
dcockrell@mcgalaw.com
Tel (406) 751-6000
Fax (406) 756-6522


Attorneys for Defendant Depositors Insurance Company


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

TRACY SCHERPING, STEFANI                  )              Cause No.
                                          )
HEAVILIN, DAVID SCHERPING, and            )
SCHERPING ENTERPRISES, INC.               )
                                          )
                                          )      DEFENDANT DEPOSITORS
               Plaintiffs,                )
                                          )   INSURANCE COMPANY’S NOTICE
                                          )     OF REMOVAL PURSUANT TO
   vs.                                    )
                                          )       28 U.S.C. §§ 1441 and 1446
                                          )
DEPOSITORS INSURANCE                      )
COMPANY,                                  )
                                          )
                                          )
               Defendants.                )




                                    -1-
            Case
            Case9:20-cv-00184-KLD
                 9:08-cv-08000 Document
                                  Document
                                        11641 Filed
                                              Filed12/16/20
                                                    12/16/20 Page
                                                             Page22of
                                                                    of33



TO: THE HONORABLE UNITED STATES DISTRICT COURT FOR THE
    DISTRICT OF MONTANA, MISSOULA DIVISION:

      Defendant Depositors Insurance Company hereby gives notice to the above-

entitled Court for removal of this cause from the Montana Eleventh Judicial District,

Flathead County, to the above-entitled United States District Court, Missoula Division,

pursuant to 28 U.S.C. §§ 1441 and 1446, and for its grounds for removal allege as

follows:

      1.    That the action is a civil action seeking damages stemming from a motor

      vehicle accident by filing a Complaint in the Montana Eleventh Judicial District

      Court, Flathead County; that at all times involved, Plaintiffs have been and are

      residents of the County of Flathead, State of Montana; that all times herein, the

      Defendant Depositors has been and is now a corporation organized and existing

      under and by virtue of the laws of the State of Iowa with its principal place of

      business not in Montana.

      2.    From the content of the Complaint, this matter in controversy, exclusive of

      interest and costs, exceeds the sum of Seventy-five Thousand Dollars ($75,000.00)

      and is a suit respectively between citizens of the State of Montana, as Plaintiffs,

      and a corporation organized and existing under and by virtue of the laws of the

      State of Iowa with its principal place of business not in Montana. The above-

      entitled Court has jurisdiction of this case under, and by virtue of, the provisions of




                                         -2-
     Case
     Case9:20-cv-00184-KLD
          9:08-cv-08000 Document
                           Document
                                 11641 Filed
                                       Filed12/16/20
                                             12/16/20 Page
                                                      Page33of
                                                             of33



28 U.S.C. § 1332. The amount in controversy, exclusive of costs and fees, exceeds

the sum of $75,000.00.

3.    That on or about November 16, 2020, Plaintiffs caused a Summons and

Complaint to be delivered to Depositors Insurance Company and attached hereto as

Exhibit A, is a copy of the Summons and Complaint so delivered.

4.    That this Notice is filed within 30 days after Defendant Depositors Insurance

Company received the above-mentioned documents.

5.    That Defendant will, upon filing this Notice of Removal, forthwith give

written notice thereof to the above-named Plaintiffs and file with the Montana

Eleventh Judicial District Court, Flathead County, the Notice of its filing pursuant

to L.R. 3.3(a) and request for transfer pursuant to Mont. R. Civ. P. 77(e), by which

acts the above-entitled cause is removed from such State District Court to the

above-captioned United States District Court, attached as Exhibit B.

DATED this 16th day of December, 2020.
                                        BROWN LAW FIRM, P.C.

                                        By:   /s/ Scott G. Gratton
                                              Scott G. Gratton
                                              Catrina V. MacIntyre

                                              Dale R. Cockrell
                                              MOORE, COCKRELL,
                                              GOICOECHEA & JOHNSON, P.C.

                                              Attorneys for Defendant Depositors
                                              Insurance Company


                                  -3-
